DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the applicant claims “a magnification, M, of the de-magnifier is f2/f1”, however, the specification does not adequately describe what exactly the values of “f1” and “f2” are and/or how exactly they are measured/calculated, therefore, the claims fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 1, the applicant claims “a magnification, M, of the de-magnifier is f2/f1”, however, it is unclear to the Examiner as to what exactly the values of “f1”, “f2” and “M” are (i.e. is f1=d/2, f2=d/2; is f1=d/3, f2=2d/3, is M=5, etc.) and/or how exactly they are measured/calculated (are they the distance each lens is from the image plane, are they the 
Furthermore, the Examiner points out that because the applicant does not disclose and/or claim a range of value that satisfy “f1”, “f2” and “M” the values are indefinite as they have an infinite amount of values that could satisfy “f1”, “f2” and “M”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213).
Regarding claim 1, Skolianos discloses, an optical device (Figs. 1-14), comprising: 
a. a lenslet array (Para. 0066), the lenslet array having a baffle disposed between each lens (Para. 0066); and 
b. a de-magnifier (Para. 0070) comprising a first lens disposed in a first position (f1) (Para. 0070).

Schmidtlin teaches, from the same field of endeavor that in an optical device that it would have been desirable to include a second lens disposed in a second position (f2) with the distance between the first lens and second lens known as (d) (Para. 0122, 0124 and see 604 of Fig. 6B), and a magnification, M, of the de-magnifier is f2/f1 (Para. 0151).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second lens disposed in a second position (f2) with the distance between the first lens and second lens known as (d), and a magnification, M, of the de-magnifier is f2/f1 as taught by the optical device of Schmidtlin in the optical device of Skolianos since Schmidtlin teaches it is known to include this feature in an optical device for the purpose of providing an optical device with increased effectiveness and efficiency.
Regarding claim 2, Skolianos in view of Schmidtlin discloses and teaches as set forth above, and Skolianos further discloses, a magnification between a display image H and an output image of the optical device h is M=h/H (Para. 0075).
Regarding claim 3, Skolianos in view of Schmidtlin discloses and teaches as set forth above, and Skolianos further discloses, the magnification of the de-magnifier is used to enhance the resolution of the output image (Para. 0070-0071).
Regarding claim 4, Skolianos in view of Schmidtlin discloses and teaches as set forth above, and Skolianos further discloses, each lens of the lenslet array may accept a segment of a 
Regarding claim 11, Skolianos in view of Schmidtlin discloses and teaches as set forth above, and Skolianos further discloses, the optical device is used with a camera to facilitate retinal imaging (Para. 0008).
Regarding claim 12, Skolianos in view of Schmidtlin discloses and teaches as set forth above, and Skolianos further discloses, a display screen of a smartphone to produce the display image (Para. 0054).
Regarding claim 15, Skolianos in view of Schmidtlin discloses and teaches as set forth above, and Skolianos further discloses, using filters in place of baffles, the filters used to prevent cross talk between display segments (Para. 0088 and Fig. 14).

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) as applied to claim 1 above, and further in view of Durr et al. (US 2016/0128566).
Skolianos in view of Schmidtlin remains as applied to claim 1 above.
Furthermore, Skolianos discloses, a center lens of the lenslet array accepts a static reference image from the display screen (Para. 0077) and wherein a different lens of the lenslet array accepts a test image from the display screen (Para. 0079).
Skolianos in view of Schmidtlin does not disclose the alignment of the test image to the static image produces two dimensions of measured movement.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the alignment of the test image to the static image produces two dimensions of measured movement as taught by the optical device of Durr in the combination of Skolianos in view of Schmidtlin since Durr teaches it is known to include this feature in an optical device for the purpose of providing an easy to use, compact and inexpensive optical device.
Regarding claims 8-9, Skolianos, Schmidtlin and Durr discloses and teaches as set forth above, and Durr further teaches, from the same field of endeavor that in an optical device that it would have been desirable to include compressing two optical devices used a binocular device (Para. 0015 and see Figs. 23-25), and the system of claim 8 used to generate values of accommodation of a measured system (Para. 0131 and 0149).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) in view of Durr et al. (US 2016/0128566) as applied to claim 5 above, and further in view of Dreher et al. (US 2003/0003295).
Skolianos, Schmidtlin and Durr remains as applied to claim 5 above.
Skolianos, Schmidtlin and Durr does not disclose the two dimensions of measured movement are fitted to Zernike polynomials to derive defocus and astigmatism values of a measured system, and a plurality of two dimensional values are obtained by using a plurality of 
Dreher teaches, from the same field of endeavor that in an optical device that it would have been desirable to make the two dimensions of measured movement are fitted to Zernike polynomials to derive defocus and astigmatism values of a measured system (Para. 0059-0070 and Figs. 4-7B), and a plurality of two dimensional values are obtained by using a plurality of test images aligned to the static image and the plurality of two dimensional values are fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system (Para. 0059-0070 and Figs. 4-7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the two dimensions of measured movement are fitted to Zernike polynomials to derive defocus and astigmatism values of a measured system, and a plurality of two dimensional values are obtained by using a plurality of test images aligned to the static image and the plurality of two dimensional values are fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system as taught by the optical device of Dreher in the combination of Skolianos, Schmidtlin and Durr since Dreher teaches it is known to include these features in an optical device for the purpose of providing a precise optical device with reduced aberrations.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) further in view of Durr et al. (US 2016/0128566) as applied to claim 8 above, and further in view of Pamplona et al. (US 2016/0157716).
claim 8 above.
Skolianos, Schmidtlin and Pamplona does not disclose the system of claim 8 is used to present a three dimensional/stereoscopic image to a measured system to measure or induce accommodation.
Pamplona teaches, from the same field of endeavor that in an optical device that it would have been desirable to make the system of claim 8 is used to present a three dimensional/stereoscopic image to a measured system to measure or induce accommodation (Para. 0085-0089).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the system of claim 8 is used to present a three dimensional/stereoscopic image to a measured system to measure or induce accommodation as taught by the optical device of Pamplona in the combination of Skolianos, Schmidtlin and Pamplona since Pamplona teaches it is known to include this feature in an optical device for the purpose of providing an accurate optical device with reduced errors.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) as applied to claim 2 above, and further in view of Pamplona et al. (US 2013/0027668).
Skolianos in view of Schmidtlin remains as applied to claim 2 above.
Skolianos in view of Schmidtlin does not disclose using an integrated display screen to produce the display image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using an integrated display screen to produce the display image as taught by the optical device of Pamplona in the combination of Skolianos in view of Schmidtlin since Pamplona teaches it is known to include this feature in an optical device for the purpose of providing an effective and efficient optical device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Schmidtlin (US 2017/0139213) as applied to claim 1 above, and further in view of Pamplona et al. (US 2016/0157716).
Skolianos in view of Schmidtlin remains as applied to claim 1 above.
Skolianos in view of Schmidtlin does not disclose using a see through display to measure accommodation of a measured system.
Pamplona teaches, from the same field of endeavor that in an optical device that it would have been desirable to include using a see through display to measure accommodation of a measured system (Para. 0067, 0085-0089 and Figs. 9 and 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a see through display to measure accommodation of a measured system as taught by the optical device of Pamplona in the combination of Skolianos in view of Schmidtlin since Pamplona teaches it is known to include .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skolianos et al. (US 2017/0215724) in view of Dreher et al. (US 2003/0003295).
Regarding claim 16, Skolianos discloses, a method for measuring optical distortion of a measured system (Figs. 1-14), the method comprising the steps of: 
a) using an optical device to present a static image (Para. 0077) and a test image to the measured system (Para. 0079); 
b) the measured system static image data fitted to derive defocus (Para. 0072) and astigmatism values of the measured system (Para. 0044).
Skolianos does not explicitly disclose the measured system moving the test image to the static image with the movement data fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system.
Dreher teaches, from the same field of endeavor that in a method for measuring optical distortion that it would have been desirable to make the measured system moving the test image to the static image with the movement data fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system (Para 0059-0070 and Figs. 4-7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the measured system moving the test image to the static image with the movement data fitted to Zernike polynomials to derive defocus and astigmatism values of the measured system as taught by the method for measuring optical distortion of Dreher in the method for measuring optical distortion of Skolianos since Dreher 
Regarding claim 17, Skolianos in view of Dreher discloses and teaches as set forth above, and Skolianos further discloses, the step of a) the optical device accepting segmented views from a display and the optical device using a lenslet array (Para. 0066), the lenslet array comprising a plurality of lenses with the lenslet array having a baffle disposed between each lens (para. 0066); b) using a de-magnifier (Para. 0070) to enhance resolution of the images received by the measured system.
Regarding claim 18, Skolianos in view of Dreher discloses and teaches as set forth above, and Skolianos further discloses, the step of using filters in place of baffles, the filters used to prevent cross-talk between the segmented views (Para. 0088).
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Using external controls, the test image is moved to overlap with the static image for calculation of the refractive error”, “using Zernike polynomial for the correction of optical aberrations like defocus and astigmatism”, “a method for correction of the higher-order optical aberrations of the human eye”, and “use of Zernike polynomial for correcting higher order aberration”) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that Dreher does not disclose that “higher order aberrations…could not be corrected using lenses”.  The Examiner points out that it is noted that the features upon which applicant relies (i.e., the applicant does not disclose that higher order aberrations could be corrected using lenses) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goldberg (US 2002/0118918) discloses an optical device including a lenslet array a de-magnifier with a first lens, a second lens and the magnification, M, of the de-magnifier is f2/f1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/01/2022